Citation Nr: 0503953	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-21 995	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable disability rating for a scar of 
the great toe of the right foot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In December 2003 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim for 
an increased disability rating, nor the revised criteria, 
which became effective August 30, 2002, are more favorable to 
the veteran's claim.

2.  The scar on the great toe of the right foot is virtually 
invisible with a deformed toenail; the scar is asymptomatic 
and causes no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a scar 
of the right great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in January 2003 and a supplemental statement of 
the case in August 2004 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the April 2002 rating decision denied a 
compensable disability rating for a scar of the great toe of 
the right foot.  Only after the rating action was promulgated 
did the RO, in April 2004, provide adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim. 

While the notice provided to the veteran in April 2004 was 
not given prior to the first RO adjudication of the claim in 
April 2002, the notice was provided by the RO pursuant to the 
December 2003 remand and prior to recertification of the 
claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence was needed to substantiate his claim.  He was also 
advised of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, 18 Vet. App. 30, 33 (2004) (citing 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error '"[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision"')).  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); see 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the April 2004 
VA letter and the statement of the case and supplemental 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claim.  Moreover, and 
as noted above, the April 2004 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and also suggested 
that he submit any evidence in his possession.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and a VA compensation examination report.  
The veteran has not alleged that there are any other 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that he incurred a 
slight lacerated shell wound to the dorsal aspect of the 
great toe of the right foot.  In March 1945 he underwent 
debridement of the wound and removal of the nail.  He 
returned to duty in early May 1945.  His March 1946 discharge 
examination report shows that the veteran had a scar on his 
left (sic) great toe.  Examination of the feet was normal and 
there were no musculoskeletal defects of the feet noted.  

A March 1946 rating decision granted service connection for a 
scar of the great toe of the left foot.  The March 1946 
rating decision was amended and superseded by a September 
1947 rating decision which amended the grant of service 
connection for a scar of the great toe of the right foot, and 
assigned a noncompensable disability rating.  

In February 2001, the veteran submitted the current claim for 
an increased disability rating for his right great toe scar.  

An April 2002 VA examination report notes that the veteran 
gave a history of having sustained a shrapnel injury at the 
base of the nail bed on his right great toe.  He indicated 
that there was no pain and the examiner observed that the 
scar was virtually invisible.  However, there was a deformed 
hypertrophic toenail.  The veteran stated that it constantly 
needed to be trimmed and was thickened.  Examination revealed 
that the residual scar was nonpainful and nontender with no 
evidence of keloid formation.  There was no evidence of 
fatigability or incoordination.  The examiner also noted that 
there were no restrictions due to the deformed toenail.  

Analysis

The veteran contends that the scar on his right great toe is 
tender and painful and that he must wear soft shoes because 
of the associated deformed nail.  He further contends that 
the April 2002 VA examination was inadequate and he should be 
provided another examination to determine the current 
severity of his service-connected disability.  The veteran's 
representative has also reiterated the veteran's contentions 
and requests he be provided an adequate examination to 
evaluate his claim.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected scar 
of the great toe of the right foot are essentially unchanged.  
Moreover, the January 2003 statement of the case indicates 
that the RO has considered both the old and new regulations 
in making its determination.  The Board finds that its 
consideration of both the new and old criteria is therefore 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).

Despite the veteran's contentions that his scar is painful 
and tender and that his deformed nail requires him to wear 
soft shoes, the objective medical evidence of record does not 
show that he has had any relevant complaints about his 
service-connected scar of the right great toe at any time 
since his discharge from service.  Nor is there any objective 
evidence that the scar is poorly nourished, unstable, or has 
repeated ulceration, and there was no evidence of pain 
related to the scar or the related deformed nail.  The April 
2002 VA examination report shows that the scar is barely 
visible, and specifically finds that there is no indication 
of any limitation of function as a result of the scar or the 
associated deformed nail.  Hence, the Board finds that a 
compensable rating was not warranted for the scar of the 
great toe of the right foot under Diagnostic Codes 7803, 
7804, or 7805, under either the new or old rating criteria 
prior to June 29, 2004.

With regard to the veteran and his representative's 
contentions that the April 2002 VA examination was 
inadequate, review of the examination report discloses 
detailed physical examination findings and comments from the 
examiner based on the history provided by the veteran at the 
time of the examination and on the physical findings.  Thus, 
the Board finds no reason to order a new examination based on 
the above contentions from the veteran and his 
representative.  See 38 C.F.R. § 4.2 (if an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes).

In evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the objective medical evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

A compensable disability rating for a scar of the great toe 
of the right foot is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


